ROBERT J. GLADWIN, Judge, concurring. I concur that this case must be affirmed, but believe that it must be affirmed under the law-of-the-case doctrine. I agree with Chief Judge Vaught’s analysis that Harris was protected from the tort suit by Ark. Code Ann. § ll-9-105(a) (Repl.2002). However, our court held otherwise. See Johnson v. Ark. Steel Erectors, 2009 Ark. App. 755, 350 S.W.3d 801. Therefore, we are bound by that decision under the law-of-the-case doctrine. See Green v. George’s Farms, Inc., 2011 Ark. 70, 378 S.W.3d 715.